Citation Nr: 1427763	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-04 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for diarrhea, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for generalized joint pain, muscle aches, and numbness, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include depression and mental disorder not otherwise specified.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was previously before the Board in March 2012, at which time the claim of service connection for generalized joint pain, muscle aches, and numbness, including bilateral elbow disability, was reopened and this and the remaining claims were remanded for additional development.  The requested development has been completed, and the case has been returned to the Board for further adjudication.

The March 2012 Board remand also remanded an issue of entitlement to service connection for shin splints for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran was issued a statement of the case in March 2014 and was notified that he had to submit a completed VA Form 9 within 60 days in order to perfect a substantive appeal on this issue.  Otherwise, he was informed, "the appeal will be closed."  The Veteran did not submit a completed VA Form 9, and the 60-day period has elapsed.  Therefore, that appeal is closed.

The Board has expanded the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disability, to include depression and mental disorder not otherwise specified, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  It has separated the PTSD claim from the broader acquired psychiatric disability claim so that the PTSD claim may be resolved and the acquired psychiatric disability claim, excluding PTSD, may be remanded for additional development.

The Board has also separated the issue of entitlement to service connection for a bilateral elbow disability from the claim of entitlement to service connection for generalized joint pain, muscle aches, and numbness.  The Board finds there is sufficient evidence of record to decide the bilateral elbow disability claim but must remand the generalized joint pain, muscle aches, and numbness claim for further development.

The issues of entitlement to service connection for generalized joint pain, muscle aches, and numbness, and an acquired psychiatric disability, other than PTSD, to include depression and mental disorder not otherwise specified, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability is attributed to a lumbar sprain or strain, a known clinical diagnosis, which was not manifested in service and is not otherwise shown to be related to service.

2.  The Veteran's bilateral elbow symptomatology has been attributed to lateral epicondylitis, or tennis elbow, a known clinical diagnosis, which was not manifested in service and is not otherwise shown to be related to service.

3.  The Veteran has not been diagnosed with PTSD.

4.  The Veteran is not shown to have chronic diarrhea.


CONCLUSIONS OF LAW

1.  The Veteran's low back disability is not due to disease or injury that was incurred in service; nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  The Veteran's bilateral elbow disability is not due to disease or injury that was incurred in service; nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2013).

4.  Service connection for diarrhea, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)). 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in February 2008  in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  This letter was sent prior to the initial adjudication of the Veteran's claims in July 2008.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and available private medical records.

The Veteran also underwent VA examinations in connection with his claims in April 2012.  The Board finds that the resulting VA examination reports are adequate for the purpose of determining the claims decided herein.  The examination reports reflect review of the claims file.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiners also provided diagnoses and etiology opinions and explained the reasons and bases for these opinions.  For these reasons, the Board concludes that the April 2012 VA examination reports in this case provide an adequate basis for a decision on the Veteran's claims.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Generally, service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records including his DD Form 214.  Compensation may be paid to any Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g).

Accordingly, under 38 C.F.R. § 3.317, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117 , 1118; 38 C.F.R. § 3.317.

When a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110, 1131 is necessary.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A.  Low Back Disability

The Veteran has claimed entitlement to service connection for a low back disability.  He contends that he incurred this disability while lifting heavy artillery while in the military.  

In terms of in-service disability, the Veteran's spine was examined and noted to be clinically normal on his September 1987 enlistment and March 1990 periodic examination reports.  He denied any past or present recurrent back pain on his September 1987 enlistment medical history report.  Otherwise, his service treatment records reflect that the Veteran never complained of or sought treatment for symptoms of a back disability in service.  

In terms of current disability, the April 2012 VA examination report assesses the Veteran as having a "[l]umbar sprain/strain, normal examination today."  This diagnosis was made based on a review of the Veteran's claims file and interview, examination, and diagnostic testing of the Veteran.  In particular, lumbosacral spine examination revealed the following:

No axial tenderness.  Loss of lumbar lordosis.  No muscle spasms.  No scoliosis.  No atrophy.  He is able to flex 90, extend 30, side bend right 30, side bend left 30, rotate right 30, rotate left 30.  Subjectively complains of pain on all range of motion.  No objective signs of pain.

The examiner opined that the Veteran's "lumbosacral spine condition is not related to his military service."  In explaining this opinion, the examiner noted that he saw "no evidence of any back injuries when he was in the service," that the Veteran "states his back pain started approximately 5 years ago," that there was "[n]o history of any accidents or trauma when he was in the service, there was [n]o treatment while in the service, and he has a normal back examination today."  

Otherwise, the Veteran's VA and private medical records do not reflect he has been treated for low back complaints or that he has a low back diagnosis other than that which is listed above.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the Board finds the April 2012 opinion to be highly probative.  The examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file, and he supported his opinion through citation to the Veteran's pertinent medical history, explaining his basis for finding that any current lumbar spine strain or sprain is not related to his military service.  For these reasons, the Board finds the April 2012 VA examiner's opinion to be highly probative to the question at hand.

To the extent that the Veteran may believe he suffers from low back pains as a symptom of an undiagnosed illness, the Board notes that the April 2012 VA examiner was unable to find objective indications of low back symptomatology to support finding an undiagnosed illness.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes that he suffers from current low back symptomatology that is related to his military service, either due to his duties themselves or an undiagnosed illness.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a layperson, the Veteran is not competent to offer testimony on a complex medical question such as whether lifting duties in service resulted in a chronic low back disability that manifested several years after his separation from service or whether the Veteran is exhibiting low back symptoms of an undiagnosed illness that may be linked to his Persian Gulf service.

In short, the Board finds that the preponderance of the evidence is against granting service connection for low back disability, to include as due to an undiagnosed illness.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.

B.  Bilateral Elbow Disability

The Veteran has claimed entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness.  

The Veteran's service treatment records reflect that his upper extremities were clinically normal at the times of his September 1987 enlistment and March 1990 periodic examination reports.  He expressly denied any past or current painful or trick elbow at the time of his September 1987 enlistment medical history report.  The Veteran's service treatment records reflect that he never complained of or sought treatment for symptoms involving either elbow during service.  

Following service, no complaints for either elbow were noted on VA joint examinations dated in June 1997, March 1998, and December 2001.  

A December 2004 private magnetic resonance imaging (MRI) report notes that the Veteran was being seen for medial joint pain of the left elbow with no evidence of trauma.  The impression was "[t]hickening of the distal 2.5cm to the biceps tendon extending up to its insertion upon the radial tuberosity.  This is compatible with
either tendinosis/chronic tendinitis versus the sequelae of a previous Type I injury."  

A January 2008 VA medical record notes that the Veteran complained of multiple pains in both elbow joints for three years.  The Veteran claimed this pain may be associated with his job at a telecom factory for two years.

A September 2011 VA medical record notes that the Veteran injured his left shoulder in April 2011.  He has had left shoulder pain that is greater than right shoulder pain for three or four years.  It was noted he had surgery for bilateral tennis elbow in 2005.  A notation of epicondylitis, status post local injection, was noted, but this disability was not linked to the Veteran's military service.  

The April 2012 VA examination report lists, in relevant part, bilateral elbow complaints.  It was noted that the Veteran did not remember any specific trauma but that his elbows started hurting in 2004.  He had arthroscopic surgery for lateral epicondylitis, or tennis elbow, which did not resolve.  Physical examination noted no swelling, cellulitis, or deformities.  Extension of both elbows was to 0 degrees, flexion was to 145 degrees, and supination and pronation were to 85 degrees.  There were no objective signs of pain.  Motor strength was 5/5 in all planes of motion.  Wrist strength was 5/5 with dorsiflexion and palmar flexion.  He could dorsiflex the wrists to 70 degrees and palmar flex to 80 degrees without any pain, and motor strength was 5/5 in all planes of motion.  The Veteran had subjective complaints of pain with palpation over the lateral epicondyle, but there were no objective signs.  The examiner expressly noted that there was "[p]ositive overreaction and symptom magnification with examination of the elbows.  He is trying to deceive me.  He does not give full range of motion when I ask him, but when I passively range him he is able to go into full range of motion."  The examiner further noted there were no sensation changes, atrophy, or deformities of the elbows, hands, or forearms.  On neurologic testing, straight leg raising test was negative.  Deep tendon reflexes were even at 2/4. Motor strength was 5/5, distal and proximal, for both lower extremities.  Muscle tone was normal.  After repetitive range of motion of the bilateral elbows, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  The examiner assessed "[b]ilateral elbows status post arthroscopic surgery for tennis elbow with a normal examination today."

The April 2012 VA examiner opined that, based on review of the claims file, the Veteran's history, and his own examination, the Veteran's current bilateral elbow condition is not related to his military service.  His rationale was that there was "no evidence of any elbow injuries or treatments when he was in the service.  He states
he had surgery in 2005 many years after being discharged from the service."  The examiner noted that the Veteran's claims file shows "multiple complaints of aches
and pains and none of these are related to his elbow condition."  He noted there is no weakness, deformities, numbness, problems with his elbows, and swelling, and that no medical condition was incurred during his military service that would cause bilateral tennis elbow.

The Board finds that, based on the above, entitlement to service connection for an elbow disability is not warranted, as no competent medical opinions of record link a current elbow disability to service.  The only competent medical opinion, the April 2012 examination report, is highly probative, as it was authored by a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  This physician had access to the Veteran's claims file and interviewed and physically examined the Veteran.  The examiner provided a basis for his opinion including citation to the Veteran's pertinent medical history.  In addition, the examiner was unable to find any indications of undiagnosed illness to justify a finding of an undiagnosed elbow condition.  

The only contrary opinion of record comes from the Veteran himself, who believes that he suffers from current elbow symptomatology that is related to his military service, either due to his duties themselves or an undiagnosed illness.  As with the low back disability claim above, however, the Board finds that the Veteran is not competent to offer testimony on a complex medical question such as whether a current elbow disability is related to service that occurred several years prior to any disability manifestations or whether the Veteran is exhibiting elbow symptoms of an undiagnosed illness that may be linked to his Persian Gulf service.  See Jandreau, supra.

In short, the Board finds that the preponderance of the evidence is against granting service connection for a bilateral elbow disability, to include as due to an undiagnosed illness.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.

C.  PTSD

The Veteran has claimed entitlement to service connection for PTSD.  

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder must conform to the criteria of the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  The DSM-IV criteria are as follows:

A.  The person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or ways confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.

B.  The traumatic event is persistently experienced in one (or more) of the following ways: (1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; (2) recurrent distressing dreams of the event; (3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociate flashback episodes, including those that occur on awakening or when intoxicated); (4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; or (5) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.

C.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following: (1) efforts to avoid thoughts, feelings, or conversations associated with the trauma; (2) efforts to avoid activities, places, or people that arouse recollections of the trauma; (3) inability to recall an important aspect of the trauma; (4) markedly diminished interest or participation in significant activities; (5) feeling of detachment or estrangement from others; (6) restricted range of affect (e.g., unable to have loving feelings); or (7) sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span)

D.  Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following: (1) difficulty falling or staying asleep; (2) irritability or outbursts of anger; (3) difficulty concentrating; (4) hypervigilance; or (5) exaggerated startle response

E.  Duration of the disturbance (symptoms in Criteria B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

DSM-IV, 309.81.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, or if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2),(3) (2013); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013).

In the case at hand, the Veteran's reported stressors involve his fear of hostile military or terrorist activity while serving in Operation Desert Storm.  The Board will determine whether the Veteran may be diagnosed with a current psychiatric disability and whether such disability may be linked to the Veteran's Desert Storm service.

The Veteran underwent a VA examination in April 1998.  Following review of the claims file and interview and examination of the Veteran, the examiner determined that no Axis I psychiatric disability could be diagnosed.  

The Veteran also underwent VA psychiatric examination in April 2012.  Following review of the claims file and interview and examination of the Veteran, the examiner determined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  He did, however, diagnose depression and mental disorder not otherwise specified due to a general medical condition.  

The April 2012 VA examiner identified the death of one of the Veteran's young children and chronic pain as his stressors.  He found that neither stressor supported a PTSD diagnosis.  The examiner also specifically found that none of the Criteria B, C, E, or F, above, were satisfied.  He found that the Veteran "does exhibit some classic symptoms which are also observed among persons with PTSD but in [the Veteran's] case they are not sufficiently persistent and/or pronounced enough to warrant a diagnosis of PTSD."

The Board has reviewed the remainder of the Veteran's VA and Vet Center medical records but finds that there is no other diagnosis of PTSD.  The Board acknowledges that the record contains positive PTSD screens in January 2008 and September 2011.  These screenings, however, do not constitute actual diagnoses.  Furthermore, the more thorough VA examinations, to include the April 2012 VA examination report, find that a diagnosis of PTSD is not warranted.

In short, the Board finds that the preponderance of the evidence is against granting service connection for PTSD.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.

D. Diarrhea

The Veteran has also claimed entitlement to service connection for diarrhea.  The Board notes that diarrhea is not an actual diagnosis.  Rather, it is a symptom of another disability or of an undiagnosed illness.  

On the prior remand, the Veteran underwent a VA examination to determine whether he has diarrhea and, if so, whether it is due to a diagnosed disability or a symptom of an undiagnosed illness.  The examination report notes that the Veteran complained of mild constipation over the last four or five years.  He reported that he moves his bowels once every two or three days.  He reported no stomach pains, no nausea or vomiting, and no history of melena.  He reported that the symptoms are not very bothersome.  He reported that he has occasional episodes of more frequent bowel movements when he moves his bowels two or three times per day.  He reported that these more frequent bowel movements last for two or three days and that, at those times, his stools are soft but not watery or bloody.  These bowel movements resolve without any medications.  There was no history of any gastrointestinal disorders in service.  The VA examiner expressly found that the Veteran does not have chronic diarrhea and that the Veteran's constipation, which began years following service, is less likely than not related to service.  

The Board finds there is no current disability manifested by diarrhea and, therefore, service connection for such disability is not warranted.  Furthermore, in the absence of chronic diarrhea, service connection for an undiagnosed illness manifested by diarrhea is not warranted.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for diarrhea must be denied.




ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diarrhea, to include as due to an undiagnosed illness, is denied.


REMAND

The Veteran has claimed entitlement to service connection for generalized joint pain, muscle aches, and numbness, to include as due to an undiagnosed illness.  

In the Board's March 2012 remand, it directed that a VA examination be conducted to determine, in part, whether the Veteran has a current disability manifested by generalized pain, weakness, and/or numbness of the joints and/or muscles.  The Board notes that the resulting April 2012 VA examination appears to have been confined to the Veteran's elbows and his low back, even though the examiner acknowledges that "I see throughout his C-File he has multiple complaints of aches and pains and none of these are related to his elbow condition."  The Board finds it necessary to remand this claim in order to schedule an examination and obtain an opinion on whether the Veteran has a current disability manifested by generalized pain, weakness, and/or numbness of the joints and/or muscles.  

Next, with respect to the claim of entitlement to an acquired psychiatric disability other than PTSD, the April 2012 VA examiner diagnosed depression and mental disorder not otherwise specified due to a general medical condition.  He attributed these symptoms to "a multitude of physical ailments that are directly associated with his medical problems which he has likely had since his active duty military days."  The issue of entitlement to service connection for generalized joint pain, muscle aches, and numbness has not been resolved, and resolution of this issue may impact whether service connection for depression and mental disorder not otherwise specified due to a general medical condition is warranted.  The claim of entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include depression and mental disorder not otherwise specified, is inextricably intertwined with the claim of entitlement to service connection for generalized joint pain, muscle aches, and numbness.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the generalized joint pain, muscle aches, and numbness claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, while this case is on remand, the Appeals Management Center (AMC) should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding pertinent VA medical records and associate these copies with the claims folder.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his complaints of generalized joint pain, muscle aches, and numbness.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

(a)  The examiner should determine if there is objective evidence of any pertinent signs and symptoms of generalized joint pain, muscle aches, and numbness.  

(b)  The examiner should opine as to whether or not such signs and symptoms can be attributed to a known clinical diagnosis.  

(c)  If the signs and symptoms can be verified and can be attributed to a known clinical diagnosis, the examiner should offer an opinion for each such known clinical diagnosis as to whether it is at least as likely as not (50 percent probability or higher) related to the Veteran's military service. 

(d)  If the examiner finds that there is no evidence of any claimed signs and symptoms of generalized joint pain, muscle aches, and numbness, the examiner should so state. 

(e)  If the examiner finds that there is objective evidence of claimed signs and symptoms of generalized joint pain, muscle aches, and numbness which cannot by history, physical examination, and laboratory tests be attributed to a known diagnosis, the examiner should so state. 

A rationale should be furnished for all opinions.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


